Case: 2:19-cv-02425-MHW-MRM Doc #: 70 Filed: 03/29/21 Page: 1 of 9 PAGEID #: 470



                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 Milous Brown,

       Plaintiff,                                    Case No. 2:19-cv-2425


                                                     Judge Michael H. Watson

 David Gray, Warden,                                 Magistrate Judge Merz
 Belmont Correctional Institution, ef al.,

       Defendants.


                                 OPINION AND ORDER

       The remaining defendants in this prisoner civil rights case, Owen MpRobie

 ("McRobie") and John Ruiz ("Ruiz," together "Defendants") move for summary

 judgment on Milous Brown's ("Plaintiff) sole remaining claim: First Amendment

 retaliation.'' Mot. Summ. J., EOF No. 34.

                            I.     PROCEDURAL HISTORY

       On December 7, 2020, Magistrate Judge Merz, to whom this case was

 transferred, issued a Report and Recommendation ("R&R") regarding

 Defendants' summary judgment motion. R&R, EOF No. 55. Magistrate Judge

 Merz recommended construing Plaintiff's Complaint as alleging First Amendment

 retaliation against McRobie and Ruiz in their individual capacities only. Id. The

 R&R also recommended finding that although a prisoner's efforts to access the



  The Court previously dismissed, without objection, all claims against all defendants
 other than McRobie and Ruiz as well as all claims against McRobie and Ruiz other than
 First Amendment retaliation. Order, EOF No. 25.
Case: 2:19-cv-02425-MHW-MRM Doc #: 70 Filed: 03/29/21 Page: 2 of 9 PAGEID #: 471



 courts are encompassed within "protected conduct" for purposes of First

 Amendment retaliation claims, the First Amendment right to access the courts

 does not protect the actual conduct for which Plaintiff was allegedly retaliated

 against—demanding that McRobie and Ruiz immediately look into whether his

 legal mail was properly processed. Id. As such, the R&R concluded. Plaintiff

 failed to show that he engaged in protected conduct, which was fatal to his

 retaliation claim. Id.


       Moreover, the R&R recommended finding that Plaintiff did not suffer any

 adverse action because the three hours he spent in segregation were de

 minimis, and Plaintiff failed to offer any evidence that the conditions of 2 House

 were materially different than in 1 House. Id. The failure to show a genuine

 dispute of material fact regarding whether he suffered an adverse action also

 warranted dismissal of Plaintiffs retaliation claim. Id.

       Finally, the R&R recommended finding that Plaintiff failed to offer evidence

 of causation both because Defendants' evidence showed that neither McRobie

 nor Ruiz made the decision to place Plaintiff in segregation or to reassign his

 housing and because Plaintiffs own affidavit averred that any "retaliation" was in

 response to Plaintiff visiting the Mental Health Unit rather than for speaking with

 McRobie and Ruiz about the status of his legal mail (which was the allegedly

 protected conduct underlying Plaintiffs claim). Id. This failure to raise a genuine

 dispute of material fact regarding causation constituted a third basis on which

 Magistrate Judge Merz recommended dismissing Plaintiffs claim. Id.

 Case No. 2:19-cv-2425                                                   Page 2 of 9
Case: 2:19-cv-02425-MHW-MRM Doc #: 70 Filed: 03/29/21 Page: 3 of 9 PAGEID #: 472



       Plaintiff objected to the R&R, Obj., ECF No. 61, arguing that he lacked

 sufficient discovery to respond to the summary judgment motion. Plaintiff also

 apparently argued that Defendants' refusal to comply with his discovery requests

 amounted to a denial of access to the courts under the First Amendment. Id.


 Plaintiff moved to supplement his objections with an exhibit, Mot., ECF No. 63,

 which Magistrate Judge Merz denied. Notation Order, ECF No. 67.

       Magistrate Judge Merz thereafter issued a supplemental R&R, ECF No.

 68, recommending the Court adopt the prior R&R because Plaintiffs objection

 rested entirely on an argument that he needed more discovery to adequately

 respond to Defendants' summary judgment motion but failed to show that further

 discovery would enable him to defeat said motion.

       Plaintiff has now objected to the supplemental R&R, Obj., ECF No. 69, and

 the matter is ripe for decision.

                             II.    STANDARD OF REVIEW


       Under Federal Rule of Civil Procedure 72(b), the Court must determine de

 novo any part of the Magistrate Judge's disposition to which a party has properly

 objected. Fed. R. Civ. P. 72(b)(3). The Court may accept, reject, or modify the

 R&R, receive further evidence, or return the matter to the Magistrate Judge with

 instructions. Id. Conversely, if any party fails to timely object to a part of the

 R&R, any such objection is waived.




 Case No. 2:19-cv-2425                                                      Page 3 of 9
Case: 2:19-cv-02425-MHW-MRM Doc #: 70 Filed: 03/29/21 Page: 4 of 9 PAGEID #: 473



                                     III.   ANALYSIS


        Plaintiff first objects to the R&R's conclusion that he did not engage in

 protected conduct, arguing without citation that inquiring about the status of legal

 mail is protected conduct for First Amendment retaliation purposes. Obj. 1, ECF

 No. 69. Alternatively, Plaintiff argues that if Defendants' affidavits are to be

 believed, then he was retaliated against not for checking with McRobie and Ruiz

 about the status of his legal mail but for complaining to Captain Howell about

 their lack of assistance. Id. at 2. In that instance, he asserts, his verbal

 complaint to Captain Howell amounts to a verbal, non-frivolous grievance, which

 is protected conduct.^ See id. Thus, Plaintiff contends, regardless of which

 conduct prompted the retaliation, the conduct was protected. See id.

       Additionally, Plaintiff objects to the R&R's recommendation that he failed to

 raise a genuine dispute of material fact regarding whether he suffered an

 adverse action. He states:

       In this case the retaliation included the following adverse actions: the
       disruption of his mental health appointment; his being verbally
       abused; cuffed up; taken to segregation; switched with another inmate
       in a less desirable housing location and dozens of
       shakedown/searches of his rack in the subsequent weeks, as alleged
       in the Complaint and supporting documents.

 id. at 2, ECF No. 69.




 2 Plaintiff has not sought to amend his Complaint to allege retaliation based on making a
 verbal complaint to Captain Howell or to add Captain Howell as a defendant.
 Case No. 2:19-cv-2425                                                       Page 4 of 9
Case: 2:19-cv-02425-MHW-MRM Doc #: 70 Filed: 03/29/21 Page: 5 of 9 PAGEID #: 474



       Further, Plaintiff objects to the R&R's conclusion that he failed to raise a

 genuine dispute of material fact as to causation. He contends that he offered

 circumstantial evidence of causation—namely, temporal proximity. Id. at 2-3.

 Plaintiff disputes Defendants' factual assertion that he was placed in segregation

 for misconduct (i.e., visiting Captain Howell's office without invitation) rather than

 for inquiring about the status of his legal mail and argues that Defendants failed

 to offer evidence supporting their assertion that Plaintiff engaged in misconduct.

 For example, he argues, "there was no conduct report recorded, issued or

 presented to the Rules Infraction Board. No hearing was conducted[.]" Id. at 3.

 Thus, Plaintiff submits that a jury should determine the true reason prompting the

 adverse actions. Id.


       Regardless of the merits of the objections described above, the Court is

 compelled to grant Defendants' motion for summary judgment. The R&R

 additionally recommended finding that Plaintiff failed to raise a genuine dispute of

 material fact regarding causation as it pertains to a First Amendment retaliation

 claim against McRobie and Ruiz for the independent reason that the evidence

 submitted on summary judgment showed that it was Captain Howe//who made

 the decision to send Plaintiff to segregation and an unnamed count supervisor

 who reassigned Plaintiffs bed. R&R 15, 18, ECF No. 55. Plaintiff did not object

 to that portion of the R&R or otherwise offer evidence on objection that the

 adverse actions are attributable to the remaining Defendants in this case.

 Therefore, Plaintiff has failed to properly object to this portion of the R&R.

 Case No. 2:19-cv-2425                                                     Page 5 of 9
Case: 2:19-cv-02425-MHW-MRM Doc #: 70 Filed: 03/29/21 Page: 6 of 9 PAGEID #: 475



 Because that conclusion is alone sufficient to grant Defendants' motion for

 summary judgment, the Court OVERRULES Plaintiff's objections, EOF Nos. 61 &

 69, ADOPTS the R&R, EOF No. 55, without conducting a de novo review, and

 GRANTS Defendants' motion for summary judgment, EOF No. 34.

       In closing, the Court would be remiss if it did not address Plaintiff's

 invocation of Federal Rule of Civil Procedure 56(d) and repeated requests that

 the Court deny as premature the motion for summary judgment and order

 additional discovery. In explaining why it is proper to rule on the summary

 judgment motion without ordering additional discovery, the Court begins by

 summarizing the discovery related issues in this case.

       Plaintiff filed a Notice on June 1, 2020, which attached a copy of

 interrogatories Plaintiff served on Defendants on May 20, 2020. Notice, ECF No.

 32. However, although discovery was due by September 11, 2020, Plaintiff did

 not move to compel discovery or otherwise complain about the deficiency of

 Defendants' response to those interrogatories until November 5, 2020, well past

 the discovery cut-off date. Mot. Compel, ECF No. 46. Magistrate Judge Merz

 denied Plaintiff's untimely motion to compel discovery. Op. and Order, ECF No.

 53, and Plaintiff did not object to that decision under Federal Rule of Civil

 Procedure 72(a). Plaintiff did move again to compel discovery in December

 2020, Mot. Compel, ECF No. 56, which Magistrate Judge Merz denied without

 prejudice to re-filing, ECF No. 57. Per the denial order. Plaintiff renewed that

 motion. Mot. Compel, ECF No. 60, but Magistrate Judge Merz denied it on the

 Case No. 2:19-cv-2425                                                     Page 6 of 9
Case: 2:19-cv-02425-MHW-MRM Doc #: 70 Filed: 03/29/21 Page: 7 of 9 PAGEID #: 476



 merits as both untimely and for failing to comply with Local Rule 37.1. Op. and

 Order, EOF No. 66. Plaintiff did not object to Magistrate Judge Merz's Order

 denying Plaintiff's second motion to compel. See Obj., EOF No. 69.

       In sum, although Plaintiff has continually argued that he is unable to

 meaningfully respond to Defendants' summary judgment motion due to a lack of

 discovery. Plaintiff neither timely moved to compel discovery nor objected to any

 of Magistrate Judge Merz's discovery rulings. In fact. Plaintiff never raised any

 issues regarding discovery prior to the formal close of discovery. The Court is

 loathe to permit a party to wait until the discovery window closes and then defeat

 a properly filed summary judgment motion by arguing that it requires additional

 discovery to respond to the same.

       Moreover, although the Court is troubled by Plaintiff's assertion that he

 was stonewalled while pursuing discovery in this case. Plaintiffs discussions of

 the discovery deficiencies do not suggest that additional discovery would

 overcome the decisive obstacle to his claim—the fact that Captain Howell was

 the decisionmaker rather than any remaining defendant.

       For example. Plaintiff's objection notes that additional discovery would

 disprove Defendants' assertion that Plaintiff was inappropriately present in

 Captain Howell's office (i.e., that discovery would show the existence of an open-

 door policy for Captain Howell's office). Obj. 4, ECF No. 61; Obj. 3-4, EOF No.

 69. But Plaintiff does not argue that discovery would likely show that either



 Case No. 2:19-cv-2425                                                   Page 7 of 9
Case: 2:19-cv-02425-MHW-MRM Doc #: 70 Filed: 03/29/21 Page: 8 of 9 PAGEID #: 477



 McRobie or Ruiz—the only remaining defendants in this case—made the

 decisions to send Plaintiff to segregation or reassign his housing.

       Construed liberally, one sentence in Plaintiff's objection can be read as

 attacking the veracity of Defendants' claim that Captain Howell was the

 decisionmaker. Obj. 4, ECF No. 61 (arguing that Captain Howell was not the

 decisionmaker because, if he was. Plaintiff would have named him as a

 defendant). But that statement is conclusory and is not supported by any

 evidence that either named defendant caused any adverse action or any

 argument that discovery could prove as much. The Court will not deny summary

 judgment and reopen discovery based on the sole assertion that, if Defendants'

 averment was true. Plaintiff would have litigated this case differently.

       For these reasons, the Court will not defer or deny Defendants' summary

 judgment motion under Federal Rule of Civil Procedure 56(d).

       The Clerk is DIRECTED to enter judgment in favor of Defendants and

 terminate this case.


       IT IS SO ORDERED.




                                           /s/ Michael H. Watson
                                        MICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT




 Case No. 2:19-cv-2425                                                      Page 8 of 9
Case: 2:19-cv-02425-MHW-MRM Doc #: 70 Filed: 03/29/21 Page: 9 of 9 PAGEID #: 478




 Case No. 2:19-cv-2425                                               Page 9 of 9
